Citation Nr: 0948979	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 26, 1986 to 
October 30, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for a low back 
disability.  The appellant submitted a Notice of Disagreement 
with this decision in September 2008 and subsequently 
perfected his appeal in March 2009.

In November 2009, the appellant presented sworn testimony 
during a Board Central Office hearing, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

The appellant contends that he is entitled to service 
connection for his low back disability due to an injury he 
sustained in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Upon enlistment into the United States Naval Reserves, the 
appellant indicated that he was in good health and he 
specifically denied experiencing any recurrent back pain.  
Physical examination noted his spine to be normal and he was 
qualified for duty.  See Standard Forms (SFs) 88 & 93; 
Service Enlistment Examination Reports; April 25, 1986.  On 
May 14, 1986, the appellant complained of low back pain after 
lifting his sea bag.  See SF 558; Emergency Care and 
Treatment Record; May 14, 1986.  The following day, the 
appellant was diagnosed with pain of the right hip and low 
back, probably muscular in nature and was given light duty 
for seven days.  See SF 600; Chronological Record of Medical 
Care; May 15, 1986.  Several days later, the appellant was 
seen for re-evaluation of his low back pain.  The appellant 
reported that he had injured his low back while practicing 
sports approximately four years prior.  He stated that at 
that time, he was evaluated by an orthopedic physician who 
diagnosed him with spondylolysis of the fifth lumbar 
vertebrae.  The examiner noted the appellant would be 
referred to orthopedics.  See SF 600; Chronological Record of 
Medical Care; May 18, 1986.

During his orthopedic consultation, the appellant again 
reported that he had injured his low back four years prior 
while playing sports.  Of note, he also stated that he had 
experienced back pain since that time.  See SF 513; 
Orthopedics Consultation Sheet; May 19, 1986.  Spot oblique 
views of both lumbosacral articulations with particular 
reference to L5 showed bilateral defects of the pars 
interarticulares of L5 compatible with spondylolysis.  See SF 
519-A; Radiologic Consultation Report; May 19, 1986.  The 
appellant was subsequently referred for Medical Board review 
of his low back disability.

In June 1986, the Medical Board report continued the 
appellant's diagnosis of bilateral spondylolysis of L5, which 
existed prior to service.  The report reiterated the 
appellant's reported history of injury stated above and noted 
there was no recent history of trauma since the appellant's 
arrival at Recruit Training Command.  The summary of the 
appellant's condition substantiated his inability to exercise 
or perform physical training.  Based on this medical 
condition, the inability of the appellant to perform recruit 
training requirements, past history and x-ray results, it was 
the recommendation of the Medical Board that the appellant be 
separated from the Navy.  See Service Treatment Record; 
Medical Board Report; June 4, 1986.

The appellant maintains that the injury he suffered in high 
school, prior to entering into service, was acute and 
transitory.  He maintains that his low back did not cause him 
any pain until he injured his back in service when he lifted 
his sea bag.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board finds that the current evidence of record is 
insufficient to decide the claim.  The appellant must be 
afforded a VA spine examination to determine the nature and 
etiology of the appellant's currently diagnosed low back 
disability.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a VA spine examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file in addition to 
a copy of this REMAND and indicate such 
has been accomplished in the VA 
examination report.  The VA examiner 
should address the following:

Render an opinion as to (1) whether a 
low back disability currently exists; 
(2) whether there is any relationship 
between any currently identified low 
back disability and the appellant's 
military service, with specific 
consideration of the appellant's claim 
of back injury sustained therein; and 
(3) whether the appellant's pre-service 
low back injury was aggravated beyond 
its natural progression during or due 
to his military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, the AMC should then 
readjudicate the appellant's claim of 
entitlement to service connection for a 
low back disability.  If the benefit 
sought on appeal remains denied, the 
AMC should provide the appellant and 
his representative with a Supplemental 
Statement of the Case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


